Per Curiam.
Respondent, Maurice David Steier, has filed with this court a voluntary surrender of his license to practice law in the State of Nebraska. He admits his conviction in the U.S. District Court for the District of Columbia of the felony offense of giving an illegal gratuity to a public official, in violation of 18 U.S.C. § 201(c)(1)(A) (1988), which conviction has been affirmed by the U.S. Court of Appeals for the District of Columbia Circuit.
The conviction evidences conduct that constitutes a violation of Canon 1, DR 1-102(A)(1), (3), and (6), of the Code of Professional Responsibility and a violation of his oath as an attorney.
The surrender of license is accepted, and the respondent is ordered disbarred, effective immediately.
Judgment of disbarment.
White, J., not participating.